Citation Nr: 0018792	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
chondromalacia of the right knee, currently rated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for post-operative 
chondromalacia of the left knee, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The veteran had active service from September 1983 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana, which denied an evaluation in excess of 10 
percent for bilateral chondromalacia.  Thereafter, the 
veteran relocated, and in March 2000 the Regional Office in 
St. Paul, Minnesota (RO), granted separate 10 percent 
evaluations for each knee.  The veteran continued to disagree 
with the evaluation.  


REMAND

The veteran maintains that his knee disabilities should each 
be rated 20 percent disabling.  The record indicates that the 
veteran was seen at the VA Fort Harrison orthopedic clinic in 
September 1998.  Following examination, the examiner 
recommended that the veteran engage in a physical therapy 
program and obtain orthotics.  It was also recommended that 
the veteran return to the Fort Harrison facility in 5-6 weeks 
for computerized tomography scans in the morning and another 
appointment with the physician in the afternoon.  It was also 
noted that the veteran needed new x-rays on his return visit.  
The record indicates that the veteran was referred to 
Healthsouth for physical therapy and the record on appeal 
contains a September 1998 report from that facility detailing 
evaluation and treatment at that time as well as a plan for 4 
additional weeks of physical therapy.  The RO should, on 
remand, ensure that all pertinent VA (fee basis included) and 
private medical records relating to treatment of the 
veteran's knees that was accomplished during the pendency of 
this claim are obtained.

The Board also notes that the veteran was afforded a VA 
examination in February 1999.  At that time, right knee 
flexion was noted to be to 130 degrees and left knee flexion 
was reported to be to 140 degrees.  Extension of both knees 
was noted to be full.  However, the examiner also noted that 
there was slight subpatellar pain on pressure, bilaterally.  
The report also contains a comment that "Deluca orthopedic 
criteria 1 to 4 apply in this case."  It was on the basis of 
this examination along with the September 1998 physical 
therapy report that the RO concluded that separate 
compensable evaluations were in order for each of the 
veteran's knees due to evidence of painful motion. 

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that, in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court found that diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The Board is not clear as to 
the meaning of the comment on the February 1999 examination 
report regarding the criteria set forth in DeLuca and due to 
this inadequacy, is unable to address these factors in a 
decision at this time.  Further development is warranted in 
this regard. 

The Board finds the veteran's claim for increased evaluations 
to be plausible and capable of substantiation and therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The VA has a 
duty to assist the veteran when he presents a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  As such, the Board concludes 
that the development specified above should be undertaken by 
the RO prior to Board review of the veteran's claim. 

To ensure full compliance with the above-noted duty to assist 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be asked to 
identify any VA and private facilities 
where he has received treatment for his 
service-connected knee disorders during 
the relevant time period.  The RO should 
attempt to obtain and associate with the 
claims file pertinent medical records 
from these facilities.  A specific 
request should be made for any treatment 
records of the veteran from the Fort 
Harrison VA medical facility dated after 
September 1998.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected knee 
disabilities.  The veteran's claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examination should 
include all relevant tests and X-rays.  
The examination must include measurements 
of the ranges of motion of the left knee 
and right knee in degrees.  The examiner 
should indicate whether there is 
arthritis of either knee and, if so, 
whether it is related to or a 
manifestation of service-connected 
disability.  If lateral instability or 
subluxation of the left and/or right knee 
is present, it should be described as 
either mild, moderate, or severe.  The 
examiner should be asked to determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
left knee, and/or right knee 
disabilities; and, if feasible, these 
determinations must be expressed in terms 
of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should be asked to express 
an opinion on whether pain in the left 
knee, and/or right knee could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this Remand.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action. 

4.  The RO should then again consider 
the issues of entitlement to increased 
evaluations for post-operative 
chondromalacia of the left and right 
knees.  If any benefits sought remain 
denied, the veteran and his 
representative should then be furnished 
with a supplemental statement of the 
case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


